Citation Nr: 0403670	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  03-13 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability claimed as a 
result of left elbow surgery and other treatment provided by 
the VA from August 1958 through May 1959.  


REPRESENTATION

Appellant represented by:	Nevada Commission for Veteran 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from September 1952 to June 
1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2002 by the 
Department of Veterans Affairs (VA) Reno, Nevada, Regional 
Office (RO).  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue of 
entitlement to compensation under 38 U.S.C.A. § 1151 for a 
left elbow disability has been obtained, and the VA has 
satisfied the duty to notify the veteran of the law and 
regulations applicable to the claim, the evidence necessary 
to substantiate the claim, and what evidence was to be 
provided by the veteran and what evidence the VA would 
attempt to obtain on his behalf.

2.  There is no competent medical evidence which shows that 
the proximate cause of the left elbow osteomyelitis was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the hospitalization or medical or surgical 
treatment, or that the proximate cause of any such disability 
was an event which was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for a left elbow disability, claimed to be 
caused by hospitalization, or medical or surgical treatment 
provided by the VA from August 1958 through May 1959, are not 
met.  38 U.S.C.A. § 1151 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.   38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The appellant was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), and letters sent to the 
appellant informed him of the information and evidence needed 
to substantiate the claim and complied with the VA's 
notification requirements.  The communications, such as 
letters dated in March and September 2002, provided the 
veteran with a specific explanation of the type of evidence 
necessary to substantiate his claim, as well as an explanation 
of what evidence was to be provided by him and what evidence 
the VA would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The basic 
elements for establishing entitlement to benefits under 
38 U.S.C.A. § 1151 have remained unchanged despite the change 
in the law with respect to duty to assist and notification 
requirements.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  He has had a hearing.  The claims file contains 
the veteran's available treatment records.  There are several 
VA hospital records dated in 1959 which contain information 
regarding the hospitalization and treatment at issue.  More 
recent VA treatment records and private records have also 
been obtained.  The RO attempted to obtain additional 
treatment records from VA and service medical facilities 
without success.  The Board concludes that additional 
attempts to obtain such records would be futile.  The Board 
further finds that the evidence of record provides sufficient 
information to adequately evaluate the claim.  The Board has 
noted that the VA did not afford the veteran a disability 
evaluation examination or obtain a medical opinion in 
connection with his claim.  The Board concludes that such 
development is not warranted as the veteran has not made any 
specific allegations on which an opinion could be made.  In 
this regard, the Board notes that the veteran has not made 
any specific allegations of negligence in the VA treatment.  
To request an opinion in a case where there are no specific 
allegations would amount to an impermissible "fishing 
expedition."  The Secretary is not required to provide 
assistance to a claimant when there is no reasonable 
possibility such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2).  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the claim.  Therefore, no further assistance to the appellant 
with the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the VCAA and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The veteran contends that the RO made a mistake by denying 
his claim for compensation because his current left elbow 
problems are due to surgery performed at a VA Medical Center 
in 1958.  The appellant's claim for compensation is premised 
on 38 U.S.C.A. § 1151.  Title 38, U.S.CA. § 1151 provides 
that, where a veteran suffers an injury or an aggravation of 
an injury resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.  Subsequent amendments to 
38 U.S.C.A. § 1151 made by Public Law 104-204 require a 
showing not only that the VA treatment in question resulted 
in additional disability but also that the proximate cause of 
the disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  Those amendments 
apply to claims for compensation under 38 U.S.C.A. § 1151 
which were filed on or after October 1, 1997.  VAOPGCPREC 40-
97.  Because the veteran's claim was filed on December 1, 
1998, the version of § 1151 that is applicable to this case 
is the amended version that is applicable only to claims 
filed on or after October 1, 1997.  See Pub. L. No. 104-204, 
§ 422(b)(1), (c), 110 Stat. 2926-27 (1996).  

The controlling regulation in the case is 38 C.F.R. § 3.358 
(Compensation for disability or death from hospitalization, 
medical or surgical treatment, examinations or vocational 
rehabilitation training (§ 3.800)) which provides, in 
pertinent part, as follows:

(a) General. Where it is determined that there is additional 
disability resulting from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment, or examination, compensation will be payable for 
such additional disability. (Authority: 38 U.S.C. 1151) 
(b) Additional disability. In determining that additional 
disability exists, the following considerations will govern: 
(1) The veteran's physical condition immediately prior to 
the disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical 
condition resulting from the disease or injury, each body 
part involved being considered separately. 
(i) As applied to examinations, the physical condition prior 
to the disease or injury will be the condition at time of 
beginning the physical examination as a result of which the 
disease or injury was sustained. 
(ii) As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be 
the condition which the specific medical or surgical 
treatment was designed to relieve. 
(2) Compensation will not be payable under 38 U.S.C. 1151 
for the continuance or natural progress of disease or 
injuries for which the training, or hospitalization, etc., 
was authorized. 
(c) Cause. In determining whether such additional disability 
resulted from a disease or an injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern: 
(1) It will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith. 
(2) The mere fact that aggravation occurred will not suffice 
to make the additional disability compensable in the absence 
of proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, medical or surgical 
treatment, or examination. 
(3) Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative. "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered. 
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time 
consent was given whether that treatment would in fact be 
administered. 
(4) When the proximate cause of the injury suffered was the 
veteran's willful misconduct or failure to follow 
instructions, it will bar him (or her) from receipt of 
compensation hereunder except in the case of incompetent 
veterans. 

Based on review of the relevant evidence in this matter, and 
for the following reasons and bases, it is the decision of 
the Board that the preponderance of the evidence weighs 
against the claim for compensation under 38 U.S.C.A. § 1151 
for disability alleged to be caused by hospitalization or 
medical or surgical treatment provided by VA.

The evidence which has been presented includes VA medical 
treatment records such as an interval summary dated in April 
1959.  The record reflects that the veteran had been admitted 
in August 1958, and that this was the veteran's second 
hospitalization.  The veteran reportedly had a history of 
being injured while riding in an automobile.  The injuries 
included amputation of the fifth finger of the right hand, 
the third finger of the right hand, lacerations of the left 
branchium with a bone fracture of the left forearm, a much 
comminuted fracture of the left elbow, and fracture of the 
left chromium.  During his previous hospitalization, he 
underwent multiple procedures for definitive care of his left 
elbow and forearm fractures, but developed a reflex 
sympathetic dystrophy.  The dystrophy was combated with 
stellate blocks and the forearm was treated with a Rush rod 
in the ulna.  The left elbow was opened and metallic fixation 
devices were inserted through a posterior approach in an 
attempt to give him a serviceable elbow.  However, he 
developed a postoperative cellulitis and infection set in to 
the left elbow.  Accordingly, he was readmitted.

The interim summary further shows that there was a draining 
sinus with a scar approximately 3 centimeters in the left 
posterior brachium over the elbow and one of the metallic 
screws of the fixation devices was beginning to extrude.  On 
March 6, 1959, the left elbow was opened and debrided and the 
metallic fixation devices were removed.  It was packed with 
Neosporin gauze after careful debridement and removal of all 
necrotic appearing tissues.  Postoperative course was normal, 
and the wound was again debrided and replaced on several 
additional occasions in March and April 1959.  The wound 
reportedly was then much cleaner and there was very little 
purulent drainage.  

In May 1959, the veteran filed a claim for service-connected 
and nonservice-connected benefits.  He did not raise a claim 
for compensation benefits based on the VA treatment.  He was 
afforded a disability evaluation examination in July 1959.  
The report shows that the veteran gave a history of being 
involved in an automobile accident in August 1958.  He 
reported that, except for a short period, he was hospitalized 
at a VA facility until June 1959.  He said that he fractured 
the left elbow and upper part of the radius and ulnar.  An 
attempt was made to surgically correct the fractures.  
Osteomyelitis reportedly set in about October 1st, 1958, and 
made itself evident in the form of a draining sinus in the 
lower portion of the left arm.  It was noted that he wore a 
bandage over the osteomyelitis site, and that this recently 
had stopped draining.  Following examination, the pertinent 
diagnoses were (1) fracture of left radius and ulna, elbow, 
humerus and acromion; and (2) osteomyelitis left lower 
humerus.  

In a decision of August 1959, the RO denied entitlement to 
nonservice-connected pension on the basis that the injuries 
resulted from the veteran's own willful misconduct.  

On December 1, 1998, the RO received a letter from the 
veteran dated in November 1998 in which he requested 
disability compensation dating back to 1958 when he became 
infected with osteomyelitis at the VA hospital.  

The veteran testified in support of his claim during a 
hearing held at the RO in May 2001.  He recounted that after 
getting out of the army he was involved in an automobile 
accident in August 1958.  He subsequently was treated at the 
VA hospital which was located in Salt Lake City.  He said 
that he had one surgery at the old hospital, and later had 
another surgery when a new VA hospital opened.  He said that 
the second surgery was to repair his elbow and stellate 
plates and screws were inserted, but they came out and the 
area became infected.  He said that the osteomyelitis had 
been draining heavily since 1998, and that he had been 
treated at a VA medical facility.  

The RO subsequently obtained copies of numerous recent VA and 
private treatment records showing that the veteran continues 
to have osteomyelitis of the left upper extremity.  For 
example, a VA record dated in November 2001 reflects that the 
veteran underwent additional surgery for treatment of the 
osteomyelitis.  

A VA medical treatment note dated in March 2003 shows that 
the veteran had a history  of osteomyelitis after an open 
elbow/forearm fracture 44 years earlier.  The treating 
physician commented that:

patients underlying elbow disability is a direct 
cause from an infection of the bone subsequent to 
his elbow surgery, NOT his automobile accident

In reviewing the medical evidence pertaining to the veteran's 
disability, the Board notes that there is no medical opinion 
which contains any indication that there was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
hospitalization or medical or surgical treatment, or that the 
proximate cause of any such disability was an event which was 
not reasonably foreseeable.  Although the record demonstrates 
that the veteran developed osteomyelitis after receiving VA 
treatment, that chain of events alone is not sufficient to 
support the claim.  

During a hearing held in May 2001, the veteran stated that 
the treatment he received from the VA made his left upper 
extremity develop a chronic disability.  He implied that the 
VA was negligent in failing to provide adequate medical care, 
but did not offer any specific theory.  Although the veteran 
has offered his own opinion that his complications associated 
with surgery were due to negligence and were not foreseeable, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that lay persons, such as the veteran, are 
not qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).

In summary, there is no competent medical evidence which 
shows that the proximate cause of the left elbow disorder was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the hospitalization or medical or surgical 
treatment, or that the proximate cause of any such disability 
was an event which was not reasonably foreseeable.  In fact, 
the veteran has not even made any specific allegation as to 
the existence of any such fault on the part of the VA.  
Although the veteran's representative has stated that it was 
the responsibility of the caretakers at the VA to ensure that 
infection did not result from the surgery, the Board 
concludes that occurrence of such an infection does not, in 
and of itself, demonstrate fault.  Accordingly, the Board 
concludes that the criteria for entitlement to compensation 
under 38 U.S.C.A. § 1151 for a left elbow disorder 
(osteomyelitis), claimed to be caused by hospitalization, or 
medical or surgical treatment provided by the VA, are not 
met.  


ORDER

The claim for compensation under 38 U.S.C.A. § 1151, for a 
left elbow disorder claimed to be caused by hospitalization 
or medical or surgical treatment provided by the VA is 
denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



